Citation Nr: 0714967	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  99-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel






INTRODUCTION

The veteran had active service from February 1942 to November 
1945.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 1999 rating decision in which 
the RO denied a rating in excess of 50 percent for PTSD. The 
veteran's representative filed a notice of disagreement in 
September 1999, and the RO issued a statement of the case 
(SOC) in November 1999.  The veteran's representative filed a 
substantive appeal pertaining to this issue (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 1999.

In a March 2001 decision, the Board, inter alia, denied a 
rating in excess of 50 percent for PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2001, the 
appellant and the VA Secretary filed a Joint Motion to 
Partially Remand and to Stay Further Proceedings (Joint 
Motion).  By October 2001 Order, the Court granted the Joint 
Motion, vacating that portion of the March 2001 Board 
decision that denied a rating in excess of 50 percent for 
PTSD, and remanding that issue to the Board for further 
proceedings consistent with the Joint Motion.

In June 2002 and March 2003, the Board determined that 
further evidentiary development was warranted in this case, 
and attempted to undertake such development pursuant to the 
provisions of 38 C.F.R. § 19.9 (2002) and Board procedures 
then in effect.  The Board notified the veteran and his 
representative of that development by letters of October 2002 
and May 2003.  However, the provision of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board but not reviewed by the RO was later held to be 
invalid.   See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003)). 

Accordingly, in September 2003, the Board remanded this 
matter to the RO, via the Appeals Management Center (AMC), 
for completion of the actions previously requested, further 
action, and readjudication of the claim.  After completing 
the actions requested, the RO/AMC continued the denial of the 
claim on appeal (as reflected in a September 2004 
supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.

In an April 2005 decision, the Board again denied the 
veteran's claim and the veteran filed another timely appeal 
to the Court.  Unfortunately, in March 2006, the RO 
determined that the veteran's VA claims file had been lost; 
the current file is a rebuilt one. 

In a June 2006 Order, the Court granted a Joint Motion for 
Remand filed by counsel for both parties, vacating the April 
2005 Board decision and remanding the matter for additional 
proceedings consistent with the Joint Motion.  In the June 
2006 Joint Motion for Remand, the Board was instructed to 
rebuilt the claims folder as well as readjudicate the 
veteran's claim based on the reconstructed record.  It was 
further noted that the Board should adequately address the 
evidence of record and consider, whether, in light of all the 
symptomatology, he warrants a higher schedular rating.  

Thereafter, this matter was returned to the Board for further 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's psychiatric symptoms primarily consist of 
chronic intrusive thoughts and recollections, nightmares, 
chronic sleep disturbance, memory problems, poor 
concentration, an inability to make friends, severe guilt 
feelings about surviving World War II and treating his wife 
violently because of his PTSD symptoms, difficulty dealing 
with his present situation, and some impaired judgment; these 
symptoms suggest that the veteran's PTSD is indicative of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.



CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 70 percent rating for service-connected PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).


In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 119.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, following remand, letters issued in October 
2002 and April 2004 by the Board and AMC provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate the claim for an increased rating for 
PTSD, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  After the appellant was afforded 
opportunity to respond to each notice identified above, the 
September 2004 SSOC reflects readjudication of the claim 
after issuance of the notice described above.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), is sufficient to cure a timing defect).

Further, while the RO has not notified the veteran of 
information pertaining to the assignment of disability 
ratings or effective dates, as required under 
Dingess/Hartman, such omission is harmless, given the partial 
allowance of the claim, noted below.  See Mayfield, 20 Vet. 
App. at 543  ).  See also, Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 22, 2007) (holding that notice 
deficiencies are not prejudicial if they did not render the 
claimant without a meaningful opportunity to participate 
effectively in the processing of his or her claim).  The 
Board also points out that neither the veteran nor his 
attorney has contended that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice to the veteran.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, VA outpatient treatment records from 
the VA Medical Center (VAMC) in Buffalo, New York, and VA 
examination reports dated in July 1998, September 1999, June 
2003, and May 2003.  Significantly, neither the veteran nor 
his attorney has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the appellant and his attorney have been notified 
and made aware of the evidence needed to substantiate this 
claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



II. Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, by rating action of March 1949, an RO granted 
service connection and assigned a noncompensable rating for 
an anxiety reaction, effective December 31, 1947.  Over the 
years, the ratings for the service-connected psychiatric 
disability have fluctuated.  Since November 22, 1986, the 
disability, recharacterized as PTSD in the August 1999 rating 
action on appeal, has been rated as 50 percent disability.  

The veteran's 50 percent disability rating for PTSD has been 
assigned under  Diagnostic Code 9411.  However, a General 
Rating formula for evaluating psychiatric impairments other 
than eating disorders contains the actual rating criteria for 
evaluating the veteran's disability.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

It is further noted that the nomenclature employed in the 
portion of VA's rating schedule that addresses service-
connected psychiatric disabilities is based upon the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See 38 
C.F.R. § 4.130.

The DSM-IV contains a Global Assessment of Functioning (GAF) 
scale, with scores ranging between zero and 100, which 
represents the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  

In a September 1998 VA psychiatric examination report, it was 
noted that the veteran had been taking care of his ill wife 
for many years; she was housebound, and he gave her daily 
insulin injections.  On mental status examination, the 
veteran was casually dressed and cooperative, attentive, 
alert, and oriented in four spheres.  He showed no obvious 
psychomotor retardation or agitation.  Speech was spontaneous 
and affect somewhat depressed, and he became tearful at the 
end of the interview.  Thought content focused on feeling 
that he deserved increased VA disability compensation, and 
thought processes were coherent.  He did not appear to be 
responding to any internal stimuli.  The examiner noted that 
the veteran appeared to be of average intellectual endowment, 
had some insight into his condition, and knew that prescribed 
medication was useful in helping him control his anger.  It 
was further noted that he had trouble holding jobs over the 
years due to his inability to control aggressive impulses 
toward supervisors.  Judgment was fair.  The examiner stated 
his belief that the veteran was probably capable of handling 
and managing his funds.  The examiner diagnosed chronic, 
severe PTSD, and assigned GAF score of 45.  It was noted that 
the veteran was taking anti-anxiety medication through his 
primary physician, and it appeared he would need to continue 
taking it for his PTSD problems. 

In a September 1999 VA joints examination report, the veteran 
was noted to be working as a security guard on a full-time 
basis.

In November 2000, a VA physician stated that the veteran was 
employed as a security guard, but that employment was a 
hardship for him due to medical problems noted as PTSD, 
anxiety, bladder cancer, degenerative joint disease, and 
vertigo.  The doctor noted that the veteran reported problems 
with superiors which might be related to his PTSD and 
anxiety.

In a June 2001 VA psychiatric examination report, it was 
noted that the veteran's wife was then in a nursing home.  
The veteran seemed very much preoccupied with her situation, 
feeling remorseful and guilty that his psychiatric problems 
over the years had caused him to mistreat her by his violent, 
threatening, and emotional outbursts.  The examiner noted 
that the veteran was currently employed as a security guard.  
He complained of problems with nightmares, flashbacks, and 
violence.  On mental status examination, the veteran was 
oriented in three spheres.  He seemed to have some memory 
problems and poor concentration.  There were no delusions or 
hallucinations.  Thought processes seemed to be organized.  
He had severe guilt feelings about surviving World War II and 
especially about treating his wife violently because of his 
PTSD symptoms.  He denied suicidal or homicidal ideation.  
The examiner noted that the veteran felt emotionally fatigued 
and had trouble making friends.  He stated that he still had 
nightmares and intrusive thoughts and did not like crowds.  
Speech was normal and eye contact fair.  Insight and judgment 
were deemed adequate.  The examiner diagnosed chronic, 
delayed PTSD, and assigned a GAF score of 50.

During a May 2003 VA psychiatric examination, the veteran 
stated that, at the age of 87, he was no longer able to work.  
He reported that he was not currently receiving any 
psychiatric treatment or taking any psychotropic medications.  
He had no current suicidal thoughts or true psychotic 
symptoms, and had never had a major depressive episode.  
Reportedly, he never neglected his personal hygiene or 
appearance, and the examiner noted that his grooming was 
adequate.  He reported sleep problems related to his PTSD.  
He had no problems with impaired judgment, other than past 
anger with supervisors.  The examiner stated that the veteran 
had clear PTSD problems that had affected him over the years 
and had hurt him from retaining substantially gainful 
employment throughout most of his adult life, until he 
received a Civil Service job which he held onto for about 25 
years.  Eye contact was adequate.  He was cooperative, 
attentive, alert, and oriented in three spheres.  There was 
no obvious psychomotor retardation or agitation.  Speech was 
spontaneous, and affect serious.  He became tearful when 
discussing his wife's situation in a nursing home.  Thought 
content centered on memories of dead soldiers he carried as a 
litter-bearer in World War II.  There were no delusional 
features.  He did not appear to be responding to internal 
stimuli, such as auditory hallucinations.  There was no 
memory loss, and thought processes were coherent.  The 
examiner noted that he appeared to be of perhaps average 
intellectual endowment.  Insight was fair and judgment good.  
He was felt to be capable of managing his funds.  The 
diagnosis was listed as chronic PTSD, and a GAF score of 40 
was assigned.  The examiner further noted that the veteran 
still had intrusive thoughts about the wounded and dead that 
he saw in World War II as well as has difficulty being at 
home alone, where he "hears things".

As noted above, the veteran's claims file was lost in 2006.  
A rebuilt claims file has been created by VA and reviewed by 
the Board.  In cases where records once in the hands of the 
Government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Considering the evidence in light of the criteria noted 
above, and affording the veteran the benefit of the doubt 
(see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board 
finds that the criteria for a 70 percent rating for PTSD are 
met.

The pertinent evidence reflects that the veteran's 
psychiatric symptomatology includes chronic intrusive 
thoughts and recollections, nightmares, chronic sleep 
disturbance, memory problems, poor concentration, inability 
to make friends, severe guilt feelings about surviving World 
War II and especially about treating his wife violently 
because of his PTSD symptoms, difficulty dealing with his 
present situation, and some impaired judgment.  Evidence of 
record also shows that the veteran's PTSD symptomatology, at 
least in part, interfered with his employment and caused some 
problems during his interaction with superiors.

Hence, the Board finds that the evidence, collectively, 
suggests that the veteran's PTSD symptomatology is indicative 
of occupational and social impairment with deficiencies in 
most areas, such as work, family relationships, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Affording him the benefit 
of the doubt, the Board concludes that the criteria for the 
70 percent rating are met.

In reaching the decision to grant a 70 percent rating for the 
veteran's PTSD, the Board has considered the rating criteria 
in the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has not required the presence 
of a specified quantity of symptoms in the rating schedule to 
warrant the assigned rating for PTSD.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The Board also points out that assigned GAF scores-45 in 
September 1998, 50 in June 2001 and 40 in June 2003-are 
consistent with the assignment of a 70 percent disability 
rating for the veteran's PTSD.  According to DSM-IV, GAF 
scores ranging between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores ranging between 
31 and 40 are assigned when there is some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Here, the assigned GAF scores of 40, 
45, and 50 suggest the type of significant or serious 
impairment contemplated by the assignment of a 70 percent 
disability rating.   

While the Board finds that the current 70 percent rating is 
warranted, the Board also emphasizes that the symptoms 
associated with the veteran's PTSD do not meet the criteria 
for the maximum 100 percent rating.  As noted above, a 100 
percent rating requires total occupational and social 
impairment due to certain symptoms; however, the Board finds 
that those delineated symptoms are not characteristics of the 
veteran's disability.  Evidence of record does not indicate 
that the veteran has exhibited grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  Moreover, the 
medical evidence does not otherwise show that the veteran 
suffers from total occupational impairment attributable 
solely to his service-connected PTSD.
1
Further, the Board finds that the evidence does not show that 
the veteran's service-connected PTSD reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a rating greater than 70 percent on an extra-
schedular vis.  See 38 C.F.R. § 3.321(b) (cited to and 
discussed in the March 2004 SOC).  The 70 percent rating 
herein assigned is indicative of significant impairment.  
However, there is no showing that the disability markedly 
interferes with (i.e., beyond that contemplated in the 70 
percent rating), or that the disability warrants frequent 
periods of hospitalization, nor is there evidence that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  In the absence of evidence 
of any of the factors outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that a 70 
percent but no higher rating for PTSD is warranted.


ORDER

A 70 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


